NO. 12-14-00107-CR

                          IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

JULIO SAUCEDO,                                  §      APPEAL FROM THE 145TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Pursuant to a plea agreement
with the State, Appellant pleaded guilty in 2003 to possession of marijuana and was placed on
deferred adjudication probation for eight years. He was discharged from probation in 2007.
       On March 18, 2013, Appellant filed an application for writ of habeas corpus citing Texas
Code of Criminal Procedure Article 11.072. The trial court denied Appellant’s application on
April 4, 2014. Appellant timely filed a notice of appeal expressing his intent to appeal the trial
court’s order denying habeas relief.
       Effective January 1, 2003, Texas Rule of Appellate Procedure 25.2 states that a trial court
“shall” enter a certification of the defendant’s right of appeal each time it enters a judgment of
guilt or other appealable order. TEX. R. APP. P. 25.2(a)(2). Orders denying habeas relief
requested pursuant to Article 11.072 are no exception to this rule. See, e.g., Ex parte Jessup,
Nos. 07-07-00332-CR, 07-07-00333-CR, 2008 WL 191032, at *1 & n.2 (Tex. App.–Amarillo
Jan. 23, 2008, order); Maydon v. State, 141 S.W.3d 851, 853 n.2 (Tex. App.–Corpus Christi
2004, no pet.).
       If the required certification has not been made part of the record, the appeal must be
dismissed. TEX. R. APP. P. 25.2(2)(d). Consequently, this court notified Appellant on June 9,
2014, pursuant to Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal
does not include the trial court’s certification of his right to appeal. The notice also informed
Appellant that the appeal would be dismissed unless, on or before June 24, 2014, the clerk’s
record was amended to include the required certification.
         The deadline for responding to this court’s notice has expired, and the clerk’s record has
not been amended to show Appellant’s right to appeal. Therefore, the appeal is dismissed for
want of jurisdiction.
Opinion delivered June 25, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 25, 2014


                                         NO. 12-14-00107-CR


                                       JULIO SAUCEDO,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F10816-2002)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.